
	

113 HR 2136 IH: Small Business Credit Availability Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2136
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mrs. Hartzler
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To ensure small businesses in rural America have access
		  to credit to promote economic growth and job creation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Credit Availability
			 Act.
		2.Exclusions from
			 financial entity definitionSection 2(h)(7)(C)(ii) of the Commodity
			 Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended to read as follows:
			
				(ii)ExclusionSuch definition shall not include an entity
				that is a small bank, savings association, farm credit system institution,
				non-profit cooperative lender controlled by electric cooperatives, or credit
				union if the aggregate uncollateralized outward exposure plus aggregate
				potential outward exposure of the entity with respect to its swaps does not
				exceed
				$1,000,000,000.
				.
		3.Effective
			 dateThe amendment made by
			 this Act shall take effect as if it had been included in subtitle A of title
			 VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
		4.ImplementationThe amendment made by this Act shall be
			 implemented—
			(1)without regard
			 to—
				(A)chapter 35 of
			 title 44, United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued, and
			(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a consequence
			 of such amendments.
			
